Citation Nr: 0818089	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial, compensable evaluation for a 
pilonidal cyst, status post-excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana granted service connection for a 
pilonidal cyst, status post excision, with a 0 percent (non-
compensable) evaluation effective June 26, 2002.  In a 
September 2003 rating decision, the RO corrected the 
effective date for the grant of service connection for a 
pilonidal cyst, evaluated at 0 percent disabling, to July 26, 
2002, the date of receipt of the veteran's claim.  The 
veteran's claim was remanded by the Board in March 2007 for 
the purposes of obtaining complete treatment records and a VA 
examination to assess the severity of the veteran's pilonidal 
cyst, status post-excision, to include an evaluation of any 
postoperative scars, associated nerve damage, muscle 
impairment, and any other demonstrated functional impairment 
found to be etiologically-related to his service-connected 
disability.


FINDING OF FACT

The veteran's pilonidal cyst, status post-excision, is not 
poorly nourished with repeated ulcerations, does not adhere 
to the underlying scar tissue, does not cause limited motion 
or function of the affected area, and covers an area of less 
than 6 square inches.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a pilonidal 
cyst, status post-excision are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, 
including Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002, 2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for the rupturing of a pilonidal cyst.  
The Board notes that the veteran's claim was received in July 
2002.  In August 2002, prior to its adjudication of this 
claim, the RO provided notice to the claimant regarding the 
VA's duty to notify and to assist.  The claimant was aware 
that it was ultimately the claimant's responsibility to give 
VA any evidence pertaining to the claim.  Specifically, the 
VCAA notification instructed the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini II.  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims.  See 
Pelegrini II.  

The VCAA letter in this case did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the claim for service connection be 
granted.  In a July 2003 rating decision, the RO granted 
service connection at a non-compensable rating for a 
pilonidal cyst, status post-excision, and the issue on appeal 
concerns the claim of entitlement to a higher evaluation for 
this now service-connected disability.  

In the claimant's February 2004 notice of disagreement (NOD), 
the claimant took issue with the initial non-compensable 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
June 2004 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Thus, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Although the initial VCAA 
notice did not address a higher rating, subsequent 
documentation addressed this matter, and there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The issue of a compensable evaluation for a pilonidal cyst, 
status post-excision, arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  In the 
case of Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 322 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).   In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  The percentage ratings in VA's Schedule 
for Rating Disabilities (Schedule) represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1 (2007).

The rating schedule for evaluating scars changed during the 
pendency of this appeal. The old criteria, in effect prior to 
August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7803 (2002).  Under the old criteria, a 10 
percent rating is assigned for a superficial scar which is 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DCs 7804 (2002).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that caused 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2) (2007).   Scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion warrant a 10 percent rating for area 
or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2) (2007).  A 10 percent rating may be assigned for scars 
which are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (1) (2007).  A 10 percent rating is assigned for scars 
which are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  Scars may also be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim. However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation. In this case, 
neither version is more favorable to the veteran.

The veteran is currently assigned a non-compensable 
evaluation for his pilonidal cyst, status post-excision, 
under Diagnostic Code 7802.  As noted, DC 7802 provides that 
scars be awarded a disability rating of 10 percent evaluation 
for scars, other than the head, face, or neck that are 
superficial and that do not cause limited motion and have an 
area or areas of 144 square inches or greater.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).

During the veteran's August 2005 Board hearing, he testified 
that, due to the scar, he was in a significant amount of 
pain.  He stated that he could hardly drive a car, and that 
his knees give out due to weakened buttocks muscles, and that 
his condition was related to the surgery to excise his 
pilonidal cyst.  He claimed that an area around the scar, 
approximately the size of a softball, had no sensation after 
sitting all day.  The veteran's spouse testified that these 
problems did not exist prior to his period of active service.  

A review of the veteran's VA outpatient records from 2004 to 
2006 reveals complaints of low back pain, flank pain, 
dizziness, weakness in the legs, and numbness around the 
tailbone, as well as diagnoses of lumbar spondylosis, 
arthritis, diabetes mellitus, neuropathy, coronary artery 
disease, hypertension, renal insufficiency, and history of 
kidney stones.  These records do not reflect a recurrence of 
a pilonidal cyst, or any specific treatment for the residuals 
thereof.  Further, overall the veteran's VA outpatient 
records are negative for an etiological opinion linking any 
muscle weakness to his 1972 cystectomy.    

In December 2006, the veteran complained of numbness at the 
tailbone where he had surgery in 1972, and that the problem 
had gradually gotten worse.  He stated that he was not able 
to lie on his back for very long.  Flexion was to 45 degrees.  
At that time, the veteran was provided exercise information 
to strengthen the affected area.  As noted, VA outpatient 
records also reveal the presence of, and treatment for, a 
nonservice-connected low back disability.

On VA examination in October 2007, the veteran reported that, 
when sitting on the site of the incision, numbness developed 
in his anterior left thigh, lateral hop area, the genitalia, 
anterior legs, bilaterally, and the toes of both feet 
(subsiding after 20-30 minutes).  The veteran also complained 
of persistent tenderness in the area of the incision.  The 
examiner noted that the veteran's scar was a midline, lineal, 
vertical scar measuring 8.0 cm by 0.2 cm.  Pain at the scar 
was not noted during the examination, nor was adherence to 
the underlying tissue.  The texture of the scar was normal, 
the scar was stable, and it was flat (no elevation or 
depression of the surface contour on palpation).  The scar 
was not superficial, as the examiner stated that it was a 
relatively deep operative scar.  The scar was hypopigmented, 
but inflammation, keloid formation, and edema were not 
documented.  Further, induration and inflexibility were not 
noted, and there was no limitation of motion or function 
caused by the scar.  Numbness was denied at the time of the 
examination, other than a small area at the site of the scar 
for a very short distance on either side (3 to 3.5 cm).  As 
to motor function, the veteran was able to rise from a 
stooped position while maintaining postural stability.  
Ultimately, the examiner diagnosed the veteran with a scar, 
operative for pilonidal cystectomy, midline gluteal region, 
well healed and stable.  The examiner did not report any 
nerve damage, muscle impairment, or any other demonstrated 
functional impairment, nor did the examiner conclude that the 
veteran's complaints (aside for numbness in the immediate 
area) were etiologically-related to his pilonidal cyst scar 
or to his period of active service.

Applying the old and new rating criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a compensable rating for residuals of the post-
excision scar.  As to the old rating criteria, the objective 
medical evidence showed no evidence that the pilonidal cyst, 
status post-excision, was not poorly nourished with repeated 
ulceration, was not tender and painful on objective 
demonstration, did not cause any limitation of function, and 
it did not encompass an area greater than 6 square inches (39 
square cm).  Therefore, the veteran's scar does not warrant a 
10 percent rating under Diagnostic Codes 7803 or 7804 (2002).  
Further, the veteran's record is devoid of objective evidence 
to suggest that his scar results in the limitation of 
functioning at the area affected by the scar.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  

As to current rating criteria, the October 2007 VA examiner 
specifically stated that there was no tenderness or adherence 
of the scar to the underlying tissue, that the scar was 
stable, that the area of the scar was less than 6 square 
inches.  Thus, a compensable evaluation is not warranted 
under these or any other potentially applicable diagnostic 
code associated with scars and their residual effects.  See 
38 C.F.R. § 4.118 (2007).  Moreover, the veteran's record 
does not reveal nerve damage, muscle impairment, or any other 
demonstrated functional impairment found to be etiologically-
related to his service-connected disability.  See Diagnostic 
Code 7805 (2007).   

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against the award of an increased rating for his pilonidal 
cyst, status post-excision.  In reaching this conclusion, the 
Board acknowledges that the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case and an increased rating is 
not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's pilonidal cyst, status post-excision, and the claim 
is denied.

ORDER

Entitlement to an initial, compensable evaluation for a 
pilonidal cyst, status post-excision, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


